— In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated April 2, 1986, which denied the plaintiffs motion to dispense with the filing of a notice of claim and to amend the caption and the complaint, and granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiffs decedent, a teacher, requested that a student who had threatened her be removed from her class. On February 8, 1983, she was advised that the School Based Support Team of the defendant Board of Education of the City of New York had recommended the student’s transfer to a special education program. On February 24, 1983, the student, who had not yet been removed from the class, attacked the plaintiffs decedent and injured her.
The undisputed facts established that the defendants did not assume an affirmative duty to protect the plaintiffs decedent from the student in question. The defendants initiated the process by which the student could be removed from the plaintiffs decedent’s class, but it did not notify her that the student would, in fact, be removed. Therefore, the defendants’ motion for summary judgment dismissing the complaint was properly granted (see, Cuffy v City of New York, 69 NY2d 255, mot to amend remittitur dismissed 70 NY2d 667). Thompson, J. P., Bracken, Niehoff and Harwood, JJ., concur.